Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The RCE is accepted.

Claims 1-5, 7-10, 12-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/488862  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter.
Table 2 of the copending application shows that the claimed width and R value are possessed by the material claimed therein. The H content and pore volume is also discussed. It is permissible to look to the specification to elucidate properties not explicitly claimed in the copending application. Thus, the applications claim common materials.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 7-10, 12-17, 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10984963. Although the claims at issue are not identical, they are not patentably distinct from each other because the overlapping ranges of values/touching endpoints render the sets of claims obvious. Note that the ‘963 patent Raman values are based on a 532nm laser, and the K and Fe contents are reported in the patent.

Applicant's arguments filed 5/10/22 have been fully considered but they are not persuasive.
The relative filing dates of the applications do not preclude an ODP rejection, due to the common-ownership requirements.
 


/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736